ORDER
This case came before the court for oral argument on March 4, 1992 on the petition for certiorari of the defendant to review an order entered by a justice of the Superior Court awarding a sanction in the amount of $400 for a violation of Rule 37 of the Rules of Civil Procedure of the Superior Court.
After considering the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the awarding of a sanction sua sponte by the Superior Court Justice was unwarranted under the circumstances. The objection raised by counsel for the defendant to the disclosure of certain personnel records was neither frivolous nor without justification. The fact that the motion justice issued a protective order in respect to such records was a strong indication that defendants’ argument was not without merit.
Consequently the order awarding a sanction is quashed. The papers in the case may be remanded to the Superior Court with our decision endorsed thereon.